Citation Nr: 0327560	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-18 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a stomach 
disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a stomach 
disorder was denied by a RO decision dated in July 1979; the 
veteran did not appeal.  

2.  The evidence received since the July 1979 decision is 
new; it relates to an unestablished fact necessary to 
substantiating the claim, and it raises a reasonable 
possibility of substantiating the underlying claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a stomach disorder has 
been submitted.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he is entitled to service 
connection for a stomach disorder, to include as due to 
exposure to herbicides as a result of his military service in 
the Republic of Vietnam.  

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2003). 

The veteran originally submitted a claim for entitlement to 
service connection for a stomach disorder in May 1979.  The 
claim was denied by the RO in July 1979 with notice of the 
denial and appellate rights provided in August 1979.  The 
veteran did not submit a timely notice of disagreement and 
the decision became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(2002).  As a result, service connection for a stomach 
disorder may now be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

In Ashford v. Brown, 10 Vet. App. 120 (1997), United States 
Court of Appeals for Veterans Claims (Court) addressed a 
situation in which a claimant, following final denials of 
claims of service connection for a lung condition that the 
claimant had attributed to different lung diseases, filed a 
claim for lung disability on the basis of exposure to 
asbestos in service, an etiological theory he had not 
previously asserted.  The Court held that the appellant's 
claim that service connection was warranted for his current 
lung disability on the basis of exposure to asbestos was not 
a separate and distinct disability claim, but rather was a 
claim that had been denied when service connection was 
previously denied for any lung disability.  The Court 
therefore concluded that the appellant was required to submit 
new and material evidence to reopen his claim for service 
connection for lung disability due to asbestos exposure.  
Ashford, 10 Vet. App., at 122-125.

Despite the veteran's presentation of a new theory of 
entitlement, the Board believes that Ashford is controlling 
in the instant case, and accordingly has characterized the 
issue on appeal as a claim to reopen.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board must 
therefore consider the question of whether new and material 
evidence has been received.  This question goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Id.  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384.  See also 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the July 1979 RO 
decision consisted of the veteran's service medical records 
(SMRs), a copy of his DD 214, and a statement from S. M. 
Timms, D.C., dated in June 1979.

The SMRs showed that the veteran was originally treated at a 
battalion aid station for complaints of vomiting blood and an 
elevated body temperature in January 1966.  A second entry, 
dated in January "1965," reported that the veteran was 
"admitted" and started on an intravenous drip.  There is an 
entry dated January 6th that shows the veteran's body 
temperature, but nothing further.  No impression, assessment, 
or diagnosis was provided.  The facility that "admitted" 
the veteran is not identified in the records.

The remainder of the SMRs are negative for any other stomach 
related complaints.  The veteran's September 1966 separation 
physical examination was negative for any findings relating 
to a stomach disorder although the veteran reported that he 
had a history of coughing up blood on the Report of Medical 
History that was submitted with his examination report.

The veteran's DD 214 reported his military occupational 
specialty (MOS) as a wheeled vehicle mechanic.  The veteran's 
list of awards and decorations included the Combat 
Infantryman Badge (CIB).

The statement from Dr. Timm pertained to problems associated 
with the veteran's back.  There was no mention of any type of 
stomach disorder, to include by history.

The veteran's claim for service connection was denied in July 
1979.  The basis of the denial was that there was no record 
of a stomach disorder on the separation examination and no 
evidence of a then-current stomach disorder.  

The veteran submitted a claim for entitlement to service 
connection for several issues, to include as due to herbicide 
exposure, in October 2001.  The Board notes that the issue of 
a stomach disorder was not included in the claim by the 
veteran at that time; however, the RO adjudicated the issue 
as part of the April 2002 rating decision.  Evidence received 
since the July 1979 denial by the RO consists of a statement 
from Dr. Timm, dated in August 1979, statement from B. P. 
Reynolds, M.D., dated in April 2001, VA examination reports 
dated in January 2002, transcript of a videoconference 
hearing from April 2003, private treatment records, dated in 
April 1993 and March 2003 that were submitted after the April 
2003 hearing.

All of the evidence is new to the record.  The statements 
from Dr. Timm and Dr. Reynolds are not material.  They relate 
to the veteran's orthopedic complaints and conditions.  The 
VA examinations are not material.  They do not provide any 
evidence of a current stomach disorder.

The veteran testified regarding his treatment at his hearing 
in April 2003.  He said that he had continued to experience 
stomach problems since the time he was treated in service and 
he felt that his current symptoms were related to the time he 
was treated in service.  The veteran submitted private 
treatment records that demonstrated treatment for abdominal 
pain related to a duodenal ulcer in April 1993.  The records 
also contained the results of an esophagogastroduodenoscopy 
(EGD) and biopsy of the gastroesophageal (GE) junction and 
gastric antrum dated in March 2003.  The report indicated a 
postoperative diagnosis of reflux esophagitis, hiatal hernia, 
antral gastritis and duodenitis.

The veteran's testimony and the private records are material 
to his claim.  The testimony provides competent evidence of 
the veteran continuing to experience stomach-related problems 
in the years after service.  The private records provide 
objective medical evidence of a current stomach-related 
disorder.  Taken together, this evidence is pertinent to a 
previously unestablished fact and raises a reasonable 
possibility of substantiating the underlying claim.  As such, 
the Board finds that new and material evidence has been 
received and the veteran's claim for entitlement to service 
connection for a stomach disorder is reopened.


ORDER

New and material evidence has been received to reopen a claim 
of service connection for a stomach disorder; to this extent, 
the appeal is granted.


REMAND

As noted above, the veteran's original claim from October 
2001 did not list a stomach disorder as one of the issues.  
The RO adjudicated the issue on the merits, rather than as a 
new and material evidence claim, as part of the April 2002 
rating decision.  The claim was adjudicated on a direct basis 
and on a presumptive service connection basis due to 
herbicide exposure.

Because the issue was not included in the October 2001 
submission from the veteran, the issue was not addressed in a 
November 2001 letter from the RO.  The referenced letter was 
sent to the veteran to advise him of VA's duty to provide 
notice and duty to provide assistance under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to provide adequate 
notice).  VA also has a duty to assist claimants in the 
development of their claims.  The Court has strictly 
interpreted the requirements to provide the required notice 
and the duty to assist in the development of a claim.  
Accordingly, the veteran must be informed of the evidence 
necessary to substantiate his claim for entitlement to 
service connection for a stomach disorder, to include as due 
to herbicide exposure.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, No. 02-7007 
(Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the veteran that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
38 U.S.C.A. § 5103 notice.  

In regard to the development of the veteran's claim, the 
Board notes that he asserts that he was hospitalized for a 
period of time in 1966, to include several days where he was 
in coma.  The available SMRs document his being admitted to a 
facility on January 5, 1966, but there is no indication of a 
more lengthy hospitalization in the SMRs.  Further, the 
facility is not identified in the SMRs.  The veteran has 
testified that he was hospitalized at the 1st Infantry 
Division Hospital in Lai Khe, Vietnam.  He also informed the 
several VA examiners in January 2002 that he was in Pleiku, 
Vietnam, when he was hospitalized.

The veteran provided information regarding the location of 
military hospitals in Vietnam as part of the evidence he 
submitted after his videoconference hearing in April 2003.  A 
review of the list shows that there was an Air Force hospital 
at Pleiku from 1966 to 1967.  The list also shows that there 
was an Army hospital, the 18th Surgical Hospital, at Pleiku 
from July 1966 to December 1967.  The 18th Surgical Hospital 
was later relocated to Lai Khe in December 1967. 

The respective service departments will have to be contacted 
to determine if there are any available records for the 
veteran's period of hospitalization in 1966.  Unless the 
veteran can provide more specific information regarding his 
period of hospitalization, both Air Force and Army sources 
will have to be contacted to ensure the veteran is afforded 
due process.

Even if additional records are not obtained, the veteran must 
also be afforded a VA medical examination in order to obtain 
a nexus opinion.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  The veteran's SMRs show treatment for some sort of 
stomach problems in service.  He has testified as to his 
continuous symptomatology since service and provided 
objective medical evidence that documents a diagnosed stomach 
disorder as early as 1993.  Accordingly, a nexus opinion is 
required.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with the recent decision 
in Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs.  See 38 
C.F.R. § 3.159 (2003).  The veteran 
should be specifically told of the 
information or evidence he should 
submit, if any, and of the 
information or evidence that VA will 
obtain with respect to his claim.  
38 U.S.C.A. § 5103(a) (West 2002).  
He should also be told of the period 
for response as set forth in 
38 U.S.C.A. § 5103(b) (West 2002).  

2.  The veteran should be contacted 
and requested to provide as much 
detail as possible as to the time 
and place of his hospitalization in 
1966.  He should also be requested 
to provide the name of the hospital, 
if he can recall.

3.  If the veteran provides the 
necessary information required in 
paragraph 2, the RO should contact 
the respective service department to 
inquire if there are any outstanding 
medical records for the veteran for 
the period in question.  If the 
veteran fails to provide the 
necessary specific information, a 
request must be made to the Air 
Force and the Army to inquire if 
there are outstanding records for 
the veteran for the Air Force 
hospital at Pleiku or the Army 18th 
Surgical Hospital at Pleiku and Lai 
Khe.

4.  Upon completion of the action 
above, the veteran should be 
scheduled for a VA gastrointestinal 
examination.  The examiner should 
review the claims file.  All 
necessary tests should be conducted 
which the examiner deems necessary.  
The examiner should review the 
results of any testing prior to 
completion of the report.  The 
examiner is requested to provide an 
opinion as to whether it is at least 
as likely as not that any currently 
diagnosed stomach disorder is 
related to the veteran's problems in 
service.  The report of examination 
must include the complete rationale 
for all opinions expressed.  

5.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, see 38 U.S.C.A. § 5103(b) (West 2002), the case 
should be returned to the Board for further appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of 
the veteran until he is notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



